Title: From George Washington to Vice Admiral d’Estaing, 24 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Head Quarters [Fredericksburg] 24th October 1778.
          
          The coincidence between Your Excellencys sentiments respecting the Marquis de la fayettes cartel, communicated in the letter with which you honored me the 20th and those which I expressed to him on the same subject;  is peculiarly flattering to me—I am happy to find that my disapprobation of this measure, was founded on the same arguments which in Your Excellencys hands acquire new force and persuasion.
          I omitted neither serious reasoning nor pleasantry to divert him from a scheme in which he could be so easily foiled, without having any credit given him by his antagonists for his generosity and sensibility—
            
            
            
            he intimated that Your Excellency did not discountenance it, and that he had pledged himself to the principal officers of the french Squadron—to carry it into execution—the charms of vindicating the honor of his country were irresistible; but besides he had in a manner committed himself and could not decently retract.
          I however continued to lay my friendly commands upon him, to renounce his project, but I was well assured that if he determined to persevere in it, neither authority nor vigilance would be of any avail to prevent his message to Lord Carlisle. And tho his ardour was an overmatch for my advice and influence, I console myself with the reflexion that his Lordship will not accept the challenge and that while our friend gains all the applause which is due to him for wishing to become the champion of his country; he will be secure from the possibility of such danger as my fears might otherwise have raised for  him—by those powerful barriers which shelter his lordship, and which I am persuaded he will not in the present instance violate.
          The Report of Lord Carlisles having proposed a substitute reached me for the first time, in Your Excellencys letter; if this is really the case—his lordship has availed himself of one of the ways in which he was at liberty to wave the Marquis[’]s defiance, and has probably answer’d it in a strain of pleasantry. for the affair being wholly personal his lordship could not have made such a proposition seriously. indeed I have every reason to think that the matter has terminated as I expected—for the Marquis was still at Philadelphia by my last accounts from thence. we wait with impatience for his arrival which he promised sooner than his affairs probably have permitted. I have the honor to be with every sentiment of attachment and respect Your Excellencys most obedient and most humble sert
          
            Go: Washington
          
        